Citation Nr: 1540773	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-11 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy and intervertebral disc syndrome, claimed as a low back disability, secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for radiculopathy and intervertebral disc syndrome, claimed as a low back disability, secondary to service-connected disabilities.  He is also seeking an increased evaluation for his service-connected residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

I.  Service Connection Claim

The Veteran is seeking service connection for radiculopathy and intervertebral disc syndrome, claimed as a low back disability, secondary to his service-connected disabilities.

In November 2013, the RO obtained a medical opinion concerning the etiology of the Veteran's current low back disability, which had been diagnosed as radiculopathy and intervertebral disc syndrome.  Based upon examination of the Veteran and a review of his claims file, the examiner opined that the claimed low back disability was less likely than not proximately due to or the result of his "service-connected condition".  The rationale provided in support of this opinion only discussed the Veteran's residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.

Upon review, the Board finds the November 2013 medical opinion to be inadequate.  Specifically, the examiner's opinion only considered of the effects of the Veteran's service-connected residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.  No consideration was given as to whether his current low back disability was secondary to or aggravated by his other service-connected disabilities, including shell fragment wound, right flank, rated 10 percent disabling; right hip arthritis, associated with residual of gunshot wound, right thigh, rated 10 percent disabling; and right knee arthritis, associated with residual of gunshot wound, right thigh, rated 10 percent disabling.  Thus, the opinion provided is inadequate.

Under these circumstances, the originating agency must obtain the Veteran's updated treatment records, and then arrange for him to be scheduled for a VA examination to determine the nature and etiology of his current low back disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II. Increased Evaluation Claim

In July 2015, the Veteran's representative reported that the Veteran's service-connected residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars, had worsened since his most recent evaluation was performed in July 2011.  Therefore, the Board has determined that the Veteran should be afforded a new examination to determine the current degree of severity of his residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for his low back and service-connected disabilities since December 2014.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination to determine whether his current low back disability, diagnosed as radiculopathy and intervertebral disc syndrome, was related to his military service or was caused or aggravated by his service-connected disabilities.  

All pertinent evidence of record must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  
	
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's radiculopathy and intervertebral disc syndrome is etiologically related to the his active service, and if not, an opinion as to whether there is a 50 percent or better probability that the current back disability was caused or permanently worsened by the service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be scheduled for an appropriate examination to determine the severity of his service-connected residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO must ensure that the examiner provides all information required for rating purposes.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Then, the issues on appeal must be readjudicated.  If any benefit on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






